—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered May 24, 1996, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivo*673lous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of attempted promoting prison contraband in the first degree, following which he was sentenced as a second felony offender to a prison term of 1½ to 3 years, to be served consecutively with the prison term of 12 to 36 years that he was serving as the result of his previous conviction of the crime of attempted murder in the second degree. Defendant’s sentence was in full accordance with the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, Matter of Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.